Citation Nr: 1034632	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-38 220	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee disability, to include restoration 
of the 30 percent evaluation in effect prior to September 7, 
2004.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected major depressive disorder (MDD) disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active service in the U.S. Army from 
September 1979 to September 1982.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 2006 
rating decision issued by the above Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The February 2006 rating decision, in part, granted service 
connection for major depressive disorder (MDD) based on 
aggravation and assigned a 10 percent evaluation for that 
disability.  The appellant is appealing the initial rating 
assigned for the psychiatric disability after service connection 
was granted.  As a result, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.

In his November 2006 VA Form 9, the Veteran requested a Travel 
Board hearing; the requested hearing was scheduled for June 2010.  
However, because he was incarcerated, he failed to report for 
that hearing.  In a July 2010 written statement, the appellant 
declared that he did not wish to have a hearing.  Accordingly, 
his hearing request has effectively been withdrawn.  38 C.F.R. 
§ 20.704(e).

The appellant submitted a request for a waiver of 
overpayment in the amount of $4,570.90 that was received 
by the Phoenix RO on October 14, 2005, but that claim 
apparently has not yet been adjudicated.  The Board notes 
that the Committee on Waivers and Compromises, in an 
August 2007 decision, denied waiver of recovery of the 
overpayment of $4,570.80 on the ground that his request 
for such a waiver was received on July 10, 2007, and that 
that request was therefore untimely as to the June 19, 
2005, notice of indebtedness.  However, there was no 
mention of the Veteran's October 2005 request for a waiver 
in that decision.  The Board does not have jurisdiction 
over the waiver issue, and it is referred to the RO for 
appropriate action.

The issues of entitlement to increased evaluations for the 
service-connected right knee and psychiatric disabilities are 
herein are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when further 
action is required by yht appellant.


FINDINGS OF FACT

1.  The appellant was treated in service for complaints of low 
back pain in May 1981 and in July 1981; the low back pain was 
acute and transitory.

2.  By his own account, in 1985, the appellant injured his low 
back in a work-related incident involving the lifting of a truck 
axle; that injury resulted in his absence from his warehouse job 
for one year.

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's current low back 
degenerative joint disease or L4-5 disc space narrowing is 
causally associated with service, or is proximately due to or the 
result of any service-connected disability, on either a causation 
or aggravation basis.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, 
nor is it due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to service connection 
for a lumbar spine disorder secondary to his service-connected 
right knee disability.  The appellant has stated that he believes 
that his back condition has been made worse and irritated because 
of limping caused by the right knee disability.  He argues that 
his right knee gives out and that this has caused or contributed 
to his low back problems.

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In December 2004, prior to the promulgation of the February 2006 
rating action that, in part, denied the appellant's claim of 
entitlement to service connection for a low back disorder, 
including as secondary to the service-connected right knee 
disability, the RO sent the appellant a letter informing him of 
the types of evidence needed to substantiate his low back claim 
(on a direct basis and on a secondary/ aggravation basis) and its 
duty to assist him in substantiating his service connection claim 
under the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the July 2006 rating decision, the September 2006 
statement of the case (SOC), and the November 2009 supplemental 
statement of the case (SSOC) explained the basis for the RO's 
actions, and provided him with opportunities to submit more 
evidence.  All relevant evidence identified by the appellant 
relative to his low back service connection claim has been 
obtained and associated with the claims file, and neither he nor 
his representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his low 
back service connection claim, and to respond to VA notices.  
Furthermore, a letter to the Veteran from VA, dated in May 2006, 
contained the information required by Dingess, supra.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  A review of the record 
reveals that notice obligations are met and there is no 
prejudicial or harmful error in moving forward to the merits of 
the claims.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs), dated between 1979 and 1982, 
have been associated with the claims file.  In addition, his VA 
treatment records, dated between 2002 and 2009, have been 
associated with the claims file.  

The appellant was afforded a VA spine examination in January 
2006.  A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  The January 2006 VA spine examination was conducted by 
a health care professional, and the associated report reflects 
review of the appellant's claims file.  The examination included 
report of the history and symptoms of the appellant's low back 
problems and demonstrated objective evaluation.  The examiner was 
able to assess and record the condition of the appellant's lumbar 
spine pathology.  The Board finds that the examination report is 
sufficiently detailed with recorded history and clinical 
findings, opinions and supporting rationale to be adequate for 
rating purposes.  In addition, it is not shown that the 
examination was in any way incorrectly prepared or that the VA 
examiner failed to address the clinical significance of the 
appellant's low back pathology.  Further, the VA examination 
report addressed the etiology of the appellant's lumbar spine 
pathology.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
concludes that the appellant was afforded an adequate 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not provide 
any information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification of 
his rights under the pertinent statute and regulations.  Thus, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file.  Therefore, there is no duty to assist that was 
unmet, and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the 
Board turns to the merits of the claim.

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  The Board must assess the 
credibility and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is 
not accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative value.  
The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining 
	whether statements submitted by a veteran are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
	
A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, to a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Where a service-connected disability aggravates a 
non-service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

During the pendency of this claim and appeal, an amendment was 
made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection may be 
made.  This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  The present case 
predates the regulatory change.  Given what appear to be 
substantive changes, the Board's analysis of secondary service 
connection in the present appeal considers the version of 
38 C.F.R. § 3.310 in effect before the change, which version is 
more favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

Review of the appellant's service medical records reveals that he 
sought treatment for a complaint of low back pain that occurred 
after he lifted heavy items.  On physical examination, he 
exhibited a decreased range of low back motion. The examining 
health care provider noted that the appellant's X-rays were 
negative per the radiologist.  The clinical assessment was 
probable lumbar strain.  A week later, his physical condition was 
noted to be unchanged.  The clinical assessment was probable low 
back pain secondary to improper lifting.  The appellant next 
sought treatment for low back pain at the end of July 1981.  He 
complained of low back pain that radiated down his left leg times 
one-and-a-half weeks.  On physical examination, his range of 
motion of the back was limited secondary to unilateral pain.  The 
clinical assessment was inflamed sciatic nerve, etiology unknown.  
Radiographic examination of his back was accomplished in August 
1981; there was no evidence of any fracture and no bone, joint, 
or interspace abnormalities were noted.  At his service discharge 
medical examination in September 1982, the appellant denied 
recurrent low back pain.  On physical examination, he did not 
have any low back symptoms and his spine was described as normal.  

Review of the appellant's post-service VA medical treatment 
records reveals that he was admitted to a VA facility in January 
2003, for treatment following a suicide gesture.  The January 15, 
2003, Nursing Admission Assessment states that the appellant had 
injured his back after service while working in a warehouse.  
Radiographic examination of the appellant's spine was 
accomplished that same month and revealed the presence of mild 
degenerative changes at L4 and L5; these were characterized by 
very small marginal osteophytes.  There also was disc space 
narrowing at L4-5.

The evidence of record includes the appellant's September 2004 
claim for VA benefits, in which he contends that his low back 
problems are related to his right knee disability.  In a February 
2005 letter, the appellant's spouse stated that he was having to 
limp a lot and that this had put a strain on his back due to the 
pain.  That same month, the appellant wrote that he believed that 
his service-connected right knee was a contributing factor to his 
herniated disc.  

In conjunction with this claim, the appellant underwent a VA 
medical examination in January 2006; the examiner reviewed the 
appellant's claims file and medical records.  The examiner noted 
that the original injury to the appellant's low back had occurred 
in 1985, when he was working in a warehouse and lifted a truck 
axle.  He reported treatment with pain relievers and rest; he 
said that he had been off work for a year and that the diagnosis 
had been herniated disc.  The  interval history indicated that he 
had experienced episodic low back pain since 1985, without 
additional trauma.  After reviewing the claims file and examining 
the appellant, the examiner stated the opinion that the 
appellant's lumbar condition was not secondary to the right knee 
disability.  The examiner concluded that the appellant's back 
condition had begun with the post-service work-related lumbar 
disc herniation which had required a one-year recovery period.  
The examiner also stated that the mild right knee disability was 
not an aggravating factor for the appellant's lumbar disc 
pathology.  There is no medical opinion of record to the 
contrary.

The Board must assess the appellant's competence to report 
sustaining a low back disorder secondary to service-connected 
disability, as well as his credibility.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court noted 
that a veteran is competent to testify to factual matters of 
which he had first-hand knowledge, and, citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held 
that lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. 
§ 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 
(2009) (noting that a layperson may comment on lay-observable 
symptoms).  

The Board has considered the written statements submitted by the 
appellant, his spouse, and his representative in support of his 
arguments that he has a current low back disorder as a result of 
his service-connected disability.  To the extent that his 
statements represent evidence of continuity of symptomatology, 
without more, the appellant's statements do not establish a nexus 
between a medical condition and his military service or service-
connected disability, including by way of aggravation.  Although 
lay evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board has considered the appellant's contentions asserting a 
nexus between his currently-diagnosed low back pathology and his 
service-connected right knee disability.  The Board recognizes 
the sincerity of the arguments advanced by the appellant that he 
has a low back disorder that should be service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, supra.  

	In this case, the evidence of record indicates that the appellant 
received in-service treatment for two episodes of low back pain 
between May 1981 and July 1981, and that the low back symptoms 
resolved without sequelae.  However, there is no medical evidence 
of record to establish that the appellant incurred any low back 
disorder that was other than acute and transitory.  There is no 
evidence of record that the appellant was treated for any lumbar 
spine disorder within 12 months of his separation from service.  
In fact, the appellant does not claim direct service connection 
and he himself has stated that the onset of the claimed low back 
pathology occurred in a 1985 post-service work-related incident.  
	
	Analyzing the case in terms of secondary service connection, the 
appellant is service-connected for MDD and for a right knee 
disability - but there is no competent medical evidence of record 
which provides a causal nexus between those service-connected 
disabilities and the onset or severity of the appellant's current 
lumbar spine pathology.  There is no indication that the January 
2006 VA examiner who rendered negative etiologic opinions was not 
fully aware of the appellant's past medical history or that there 
was any misstatement of any relevant fact by the VA examiner in 
relation to the appellant's low back problems.  Moreover, there 
is no contradicting medical evidence of record to indicate the 
existence of any causal connection between the onset or severity 
of the appellant's current lumbar spine pathology and any 
incident of service or any service-connected disability.

It is true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, pathology of the lumbar spine requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Therefore, the Board cannot give decisive probative 
weight to the opinions of the Veteran, his spouse or his 
representative about the existence of his claimed low back 
pathology because they are not qualified to offer such opinions.

While the Board reiterates that the appellant is competent to 
report symptoms as they come to him through his senses, a lay 
person cannot provide competent evidence on questions of 
etiology.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
Such competent evidence has been provided by the medical 
personnel who have examined the appellant during the current 
appeal and by service records obtained and associated with the 
claims file.  Here, the Board attaches greater probative weight 
to the clinical findings than to the appellant's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, 
service connection may be granted when the evidence establishes a 
medical nexus between active duty service or a service-connected 
disability and current complaints.  

In this case, the Board finds that the weight of the competent 
evidence is against a finding that the appellant's lumbar spine 
pathology is related to his active duty or a service-connected 
disability, despite his contentions to the contrary.  Based on 
the totality of the evidence of record, including the service 
treatment records, the VA treatment records, the statements of 
record from the appellant and his spouse, and the report of the 
VA medical examination, the evidence preponderates against the 
claim of service connection for a low back disorder.  The 
evidence does not support a finding of any lumbar spine disorder 
to a compensable degree within the first post-service year, and 
no medical nexus evidence supports a finding of direct service 
connection for any low back pathology.  In addition, no medical 
nexus evidence supports a finding of secondary service connection 
for any low back pathology, including by way of aggravation.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra. 


ORDER

The claim for service connection for a lumbar spine disorder is 
denied on a direct basis, on a secondary basis, and by way of 
aggravation.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

The Board is fully cognizant that the appellant is serving a 20-
year prison term and that the Court has recognized that VA's 
ability to provide assistance to incarcerated veterans is limited 
by the circumstances of the Veteran's incarceration.  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995) (holding that the Secretary 
lacked the authority to compel the warden of a State prison to 
release a veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their fellow 
veterans."  See Bolton, supra, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Review of the Veteran's VA treatment records discloses that, in 
January 2003, he stated that he was feeling depressed and that he 
had attempted suicide secondary to right knee pain.  He initially 
denied having any legal problems, but then admitted he had some 
that he would not reveal.  As described in a January 28, 2003, VA 
nursing discharge note, the Phoenix police arrived at the VA 
facility where the Veteran was an inpatient, and he acknowledged 
that he knew why the police had come for him.  He was taken away 
in handcuffs by the police.  

The Board takes judicial notice that, on February [redacted], 2003, the 
Veteran was indicted in Maricopa County Superior Court on three 
counts of sexual conduct with a minor and four counts of sexual 
exploitation of a minor.  See McCreary v. Nicholson, 19 Vet. App. 
324 (2005); Smith (Brady) v. Derwinski, 1 Vet. App. 238 (1991) 
(Generally observing that tribunals may take "judicial notice" 
of information which is not subject to reasonable dispute); Fed. 
R. Evid. 201(b)).  

The Board takes further judicial notice that, on June [redacted], 2003, 
the Maricopa County Superior Court ordered a competency screening 
evaluation report for the Veteran and that, in September 2003, 
the Veteran pled guilty to one count of sexual conduct with a 
minor under the age of 15 with a dangerous crime against children 
in the first degree, as well as two counts of attempted sexual 
conduct with a minor with a dangerous crime against children in 
the second degree; he was sentenced to 20 years in prison without 
parole on the first count and lifetime probation beginning on 
absolute release from prison on the remaining two counts.  He was 
incarcerated in an Arizona Department of Corrections (DOC) 
facility on September [redacted], 2003.  In his April 2006 notice of 
disagreement (NOD), the Veteran reported that he was prescribed 
psychiatric medications in prison and that he was having problems 
with his right knee because of the limited medical treatment the 
DOC provided him.

However, no sentencing reports and/or psychiatric evaluations are 
of record in connection with the Veteran's indictment and 
conviction.  No jail or prison records, medical or otherwise, are 
of record.  Any such prison sentencing evaluations and treatment 
records should be identified (with assistance of the appellant as 
necessary), obtained, and associated with the claims file.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore in order to fulfill the duty to assist, all of the 
relevant private, government and VA treatment records should be 
obtained and associated with the claims file.

The Veteran's January 16, 2003, VA mental health master care plan 
indicates that he had a mood disorder related to multiple 
stressors and losses.  An Axis I diagnosis of major depression is 
of record.  The Veteran is currently service-connected for the 
aggravation of his MDD by chronic pain from the right knee 
disability.  

However, the evidence of record is not sufficient to ascertain 
the level of psychiatric disability caused by the service-
connected disorder, versus his non-service-connected disorders.  
The Board cannot therefore render an informed decision concerning 
the level of disability caused by the service-connected 
psychiatric disorder in the absence of specific medical 
information regarding co-existing psychiatric disorders.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996) (Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so).  

As a result, the Board finds that the appellant should be 
afforded an additional VA examination in order to delineate his 
various psychiatric disorders and assess the severity, 
symptomatology, and manifestations of his service-connected major 
depressive disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care facilities 
if the evidence of record does not contain adequate evidence to 
decide a claim).

Finally, it appears that, because the Veteran experienced a 
change in his circumstances with his arrest in January 2003, 
followed by his guilty plea and incarceration as a child sex 
offender, there may have been an adverse effect on his 
psychiatric state.  In this regard, it is noted that the Court 
has held that where the evidence does not adequately evaluate the 
current severity the service-connected disorder, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).

The medical evidence of record is insufficient for the Board to 
render a decision.  The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found at 
38 C.F.R. § 3.159 and any other applicable legal 
precedent has been completed.

2.  With assistance from the Veteran as needed, 
obtain all of his Correctional Health Services 
medical records, including from the Maricopa 
County Jail and from the DOC facilities where he 
has been incarcerated since September 2003.

3.  With assistance from the appellant as needed, 
obtain the competency screening evaluation report 
ordered by the Maricopa County Superior Court in 
2003, and all other court evaluations and pre-
sentencing reports.

4.  To the extent there is an attempt to obtain 
any of these records that is unsuccessful, the 
claims file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  After completing any additional notification 
and/or development action deemed warranted by the 
record, schedule the appellant for a VA orthopedic 
examination to determine the nature, severity and 
extent of his current right knee pathology.  All 
indicated tests should be accomplished and all 
clinical findings should be reported in detail.  
The claims file and a copy of this remand 
should be provided to the examiner for review 
in conjunction with the examination.  The 
examiner should describe to what extent, if any, 
the appellant has right knee pathology or reduced 
function in the right knee, including any 
associated gait impairment or ligamentous 
instability.  It should be determined whether 
there is any objective evidence of functional 
limitation due to pain caused by the service-
connected right knee disability.  If so, that 
limitation should be set forth in detail.

The examiner should state whether or not any 
arthritis of the right knee is related to the 
appellant's service-connected right knee internal 
derangement.

The examiner must also state whether or not the 
appellant has any recurrent subluxation or lateral 
instability of the right knee.  If so, the 
examiner must characterize such subluxation or 
lateral instability as slight, moderate or severe.

The examiner must test the range of motion of the 
appellant's right knee.  The examiner must state 
whether the appellant's right knee range of motion 
closely approximates or is comparable to:

(a) ankylosis of the knee at a favorable angle 
in full extension, or in slight flexion 
between zero degrees and 10 degrees; 
      
      (b) ankylosis in flexion between 10 and 20 
degrees; 
      
      (c) ankylosis in flexion between 20 and 45 
degrees;

(d) extremely unfavorable ankylosis in flexion 
at an angle 
of 45 degrees or more;

(e) limitation of flexion of the right leg 
limited to 60 degrees, 45 degrees, 30 degrees, 
or 15 degrees.

(f) limitation of extension of the right leg 
limited to 5 degrees, 10 degrees, 15 degrees, 
20 degrees, 30 degrees, or 45 degrees.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
limitation of motion, if any, accompanied by pain.  
To the extent possible, the examiner should assess 
the extent of any pain.  Tests of joint movement 
against varying resistance should be performed.  
The examiner should also describe the extent of 
any incoordination, weakened movement and excess 
fatigability on use.  The examiner should also 
express an opinion concerning whether there would 
be additional limits on functional ability on 
repeated use or during flare-ups (if the appellant 
describes flare-ups), and, to the extent possible, 
provide an assessment of the amount of additional 
loss of motion in degrees or the additional amount 
of functional impairment incurred on repeated use 
or during flare-ups.

Specific findings should be made with respect to 
the location, size and shape of the scar(s) from 
any right knee surgery with a detailed description 
of any associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or nerve 
impairment.

6.  After completing any additional notification 
and/or development action deemed warranted by the 
record, schedule the Veteran for a VA examination 
by a psychiatrist to determine the nature and 
extent of his service-connected major depressive 
disorder.  The entire claims file and a copy 
of this remand must be made available to the 
examiner in conjunction with the examination.  
All appropriate testing should be accomplished.  
If the examiner diagnoses psychiatric disorders in 
addition to the service-connected depressive 
disorder, the examiner should specifically 
indicate the manifestations and degree of 
disability due to the service-connected depressive 
disorder, as opposed to other diagnosed 
conditions, including personality disorders.  

It is critical that the examiner attempt to 
ascertain the degree of disability resulting 
from the service-connected depressive 
disorder, as distinguished from any non-
service connected psychiatric disorders.  If 
the various manifestations and degree of 
disability attributable to the service-connected 
major depressive disorder cannot be distinguished 
from non-service-connected conditions, the 
examiner should so indicate and explain the 
reasons for that conclusion.

In addition to the current Global Assessment of 
Functioning (GAF) Score, the examiner should 
review the record and provide GAF score(s) 
indicating the level of impairment produced by the 
service-connected major depressive disorder 
secondary to the right knee disability for the 
years from 2003 to the present.  The examiner 
should also comment on degree of 
industrial/occupational and social impairment 
produced solely by the service-connected major 
depressive disorder, if possible.

7.  Upon receipt of the VA examination reports, 
conduct a review to verify that all requested 
opinions have been provided.  If information is 
deemed lacking, refer the report to the VA 
examiner(s) for corrections or additions.

8.  If any additional development is necessary to 
re-adjudicate either issue, especially in light of 
any newly received records, that development 
should be done.

9.  Thereafter, re-adjudicate the appellant's 
increased rating claims on appeal.  The 
readjudication should reflect consideration of all 
the evidence of record and be accomplished with 
application of all appropriate legal theories; 
38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 
6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Hart v. Mansfield, 21 Vet. App. 505 
(2007); and pertinent General Counsel Opinions.

10.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


